COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                           §

  Grissel A. Velasco,                           §              No. 08-19-00287-CV

                        Appellant,              §                 Appeal from the

  v.                                            §           County Court at Law No. 3

  Michiel Noe, M.D., Individually and DBA       §            of El Paso County, Texas
  Sun City Women's Health Care,
                                                §             (TC# 2016-DCV2658)
                        Appellees.
                                                §

                                                §

                                          ORDER

       The Court on its own motion, VACATES the January 28, 2021 submission and oral

argument setting. The above styled and numbered cause will be rescheduled at a later date.

       IT IS SO ORDERED this 19th day of January, 2021.


                                                    PER CURIAM


Before Rodriguez, C.J., Palafox, J., and Ferguson, Judge
(Ferguson, Judge, sitting by assignment)